Fourth Court of Appeals
                               San Antonio, Texas
                                     October 28, 2020

                                   No. 04-20-00202-CV

              MUSCULOSKELETAL IMAGING CONSULTANTS, LLC,
                               Appellant

                                            v.

               JAR ENTERPRISES, INC. d/b/a Premier Medical Imaging,
                                  Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-12957
                    Honorable Cynthia Marie Chapa, Judge Presiding


                                     ORDER

       The Appellee's Motion for Extension of Time to File Brief is hereby GRANTED. The
appellee's brief is due on October 27, 2020.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court